Case 2:90-cv-00520-KJM-DB Document 6746-5 Filed 07/01/20 Page 1 of 5




           Exhibit D
    Case 2:90-cv-00520-KJM-DB Document 6746-5 Filed 07/01/20 Page 2 of 5

From:            Kate Falkenstien
To:              Elise Thorn
Cc:              Ernest Galvan; Alex Gourse; Kyle Lewis; Tyler Heath; Adriano Hrvatin; Lucas Hennes; Weber, Nicholas@CDCR;
                 Bentz, Melissa@CDCR; Jerome Hessick
Subject:         RE: Memorializing our Lipsey/Coleman discovery discussion
Date:            Wednesday, March 4, 2020 2:41:00 PM


Hi Elise,

Thanks for your response. “Welfare checks” are defined in the RFP to mean: “the rounds
conducted by correctional officers during which officers walk around units to verify the health and
safety of inmates.” It is my understanding that all welfare checks are in fact recorded using Guard
One, but I am not limiting my request to grievances where inmates use the words “Guard One” for
the reasons explained in my initial email.

I don’t believe there were any further questions for me in your email—please let me know if you
have further questions. Otherwise, I believe we are at an impasse and I will respond when you seek
relief from the Court.

All best,

Kate

Kate Falkenstien
Reichman Jorgensen LLP
(650) 623-1425

From: Elise Thorn <Elise.Thorn@doj.ca.gov>
Sent: Wednesday, March 4, 2020 1:37 PM
To: Kate Falkenstien <kfalkenstien@reichmanjorgensen.com>
Cc: Ernest Galvan <EGalvan@rbgg.com>; Alex Gourse <AGourse@rbgg.com>; Kyle Lewis
<Kyle.Lewis@doj.ca.gov>; Tyler Heath <Tyler.Heath@doj.ca.gov>; Adriano Hrvatin
<Adriano.Hrvatin@doj.ca.gov>; Lucas Hennes <Lucas.Hennes@doj.ca.gov>; Weber, Nicholas@CDCR
<Nicholas.Weber@cdcr.ca.gov>; Bentz, Melissa@CDCR <Melissa.Bentz@cdcr.ca.gov>; Jerome
Hessick <Jerome.Hessick@cdcr.ca.gov>
Subject: RE: Memorializing our Lipsey/Coleman discovery discussion

[EXTERNAL]
Kate,

Thank you for taking the time yesterday to discuss the short-term remedies to your client’s
concerns and issues related to your pending discovery requests. Defendants appreciate your
willingness to place a date range on the scope of Lipsey’s discovery requests, limiting the
information and documents to administrative complaints filed by inmates related to the use of
Guard One at all CDCR institutions. Unfortunately, that proposal does not go far enough to
provide Defendants a reasonable opportunity to respond to Lipsey’s discovery.

The February 27, 2020 order granted you the right to seek limited discovery “to obtain
    Case 2:90-cv-00520-KJM-DB Document 6746-5 Filed 07/01/20 Page 3 of 5

information from which to identify the administrative complaints filed by both Coleman class
members and non-class member inmates related to the use of Guard One.” (Order at 4:4-8.)
Your requests seek information and documents that are not limited to administrative
complaints but include any document submitted by an inmate regarding Guard One. CDCR
does not track and identify the universe of documents potentially covered under your
definition of “complaint.” We appreciate that you are willing to limit the documents to
grievances about sleep deprivation or night-time noise related to Guard One or welfare
checks. But as we reported to you, CDCR does not track the “form 22” requests for
information as part of the administrative complaint process. The request for such documents
remains overly burdensome.

We also need to clarify what you mean by “welfare checks.” Please confirm that you seek
documents related to the welfare checks performed under Guard One, which have been
approved by the Court.

With respect to the timing of your discovery requests, Defendants will respond as ordered and
work expeditiously to pull the information and documents required to respond to Lipsey’s
interrogatories. But Defendants cannot answer the interrogatories within two weeks. Among
other things, Defendants have to review the grievances responsive to Lipsey’s document
requests. And the process to retrieve and review the grievances will take longer than your
offer to produce the documents from 2017-present within 1 month and the pre-2017
documents within 2 months.

Defendants remain willing to discuss a rolling production, but given Defendants’ objections
and short of reaching an agreement, Defendants will seek relief from the Court.
In the meantime, CDCR is working to answer the questions you asked during yesterday’ s call.

Sincerely,

Elise Thorn

Elise Owens Thorn | Deputy Attorney General | California Department of Justice
Correctional Law Section | 1300 I Street | Sacramento, CA 95814
t (916) 210-7318 | e elise.thorn@doj.ca.gov



From: Kate Falkenstien <kfalkenstien@reichmanjorgensen.com>
Sent: Tuesday, March 3, 2020 12:16 PM
To: Kyle Lewis <Kyle.Lewis@doj.ca.gov>; Tyler Heath <Tyler.Heath@doj.ca.gov>; Adriano Hrvatin
<Adriano.Hrvatin@doj.ca.gov>; Lucas Hennes <Lucas.Hennes@doj.ca.gov>; Elise Thorn
<Elise.Thorn@doj.ca.gov>
Cc: Ernest Galvan <EGalvan@rbgg.com>; Alex Gourse <AGourse@rbgg.com>
Subject: Memorializing our Lipsey/Coleman discovery discussion

Counsel,

Thank you for the phone call today! I wanted to put in writing the discussion about the discovery
requests (I will separately file with the court my report on the rest of our discussion about solutions
    Case 2:90-cv-00520-KJM-DB Document 6746-5 Filed 07/01/20 Page 4 of 5

to Lipsey’s noise concerns), so that we have a written record of my agreement to narrow the
requests in certain ways.

First, you asked me to narrow the RFP as to time. I agreed to narrow it to documents from the time
when Guard One checks were in use in a given unit. You asked me to narrow it to 2017-present, and
I refused, because I am concerned that many inmates filed grievances when the checks began
(including all of my clients) and would not have restated those concerns after exhausting pre-2017.

Second, you asked me to narrow the RFP in its substantive scope. As I understand it, your position is
that you will collect grievances only if they relate to Guard One in particular, not noise caused by
welfare checks more broadly. I am willing to narrow the RFP to grievances about sleep deprivation
or night-time noise related to Guard One or welfare checks; that is, if there are grievances about
sleep deprivation or noise that do not relate to Guard One or welfare checks in any way, I did not
intend for you to collect those. But I do believe that all grievances regarding nighttime noise or
sleep deprivation caused by welfare checks are relevant, because an inmate may not know or use
the words “Guard One” in describing those problems.

Third, you asked me to narrow the RFP to only “form 602” grievances. I believe that “form 22”
grievances at a minimum are also responsive. To the extent written grievances on forms other than
“form 602” exist in your records (which I understand they may not), they should also be produced
when responsive.

Fourth, we discussed the timing of the discovery, and you represented that you cannot fulfill my
requests within 14 days for the interrogatories and 30 days for the RFP. Without narrowing the
substantive scope (i.e., grievances regarding noise or sleep deprivation relating to nighttime welfare
checks, whether or not they explicitly mention Guard One), I offered to allow you to produce the
documents from 2017-present within 1 month and the pre-2017 documents within 2 months, and
you did not agree.

Unfortunately, I believe we are at an impasse on these issues of substantive/time-based scope and
the timing for your responses. Please let me know if you disagree with my characterization of your
positions. I appreciate your taking the time to discuss these issues with me.

Best,

Kate

Kate Falkenstien
Reichman Jorgensen LLP
100 Marine Parkway
Suite 300
Redwood Shores, California 94065
(650) 623-1425
    Case 2:90-cv-00520-KJM-DB Document 6746-5 Filed 07/01/20 Page 5 of 5

NOTICE: This transmission is intended only for the use of the addressee and may contain
information that is privileged, confidential and exempt from disclosure under applicable law.
If you are not the intended recipient, or the employee or agent responsible for delivering the
message to the intended recipient, you are hereby notified that any dissemination, distribution
or copying of this communication is strictly prohibited. If you have received this
communication in error, please notify the sender immediately via reply e-mail, and then
destroy all instances of this communication. Thank you.

CONFIDENTIALITY NOTICE: This communication with its contents may contain confidential and/or
legally privileged information. It is solely for the use of the intended recipient(s). Unauthorized
interception, review, use or disclosure is prohibited and may violate applicable laws including the
Electronic Communications Privacy Act. If you are not the intended recipient, please contact the
sender and destroy all copies of the communication.
